Citation Nr: 1604769	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  10-00 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran served on active duty from December 1973 to February 1974.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran was afforded a Travel Board hearing in May 2015 before the undersigned Veterans Law Judge (VLJ).  The transcript is of record.  The Board also notes that although evidence has been associated with the claims folder since the most recent adjudication of the Veteran's claims, as the Board is remanding the Veteran's claims herein, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review this newly associated evidence before readjudicating the claims.  

The Board also notes that the Veteran filed a claim of entitlement to service connection specifically for PTSD in January 2008.  The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A review of the record reveals that the Veteran has pursued a separate claim of entitlement to service connection for an acquired psychiatric disorder that did not include PTSD which was most recently denied in a January 2006 rating decision which the Veteran did not appeal.  The Veteran was also denied entitlement to service connection for schizophrenia in an October 2006 rating decision which he did not appeal.  Therefore, the Board will address the claim currently on appeal as entitlement to service connection for PTSD as the RO has done throughout the course of the appeal.    

The Board has reviewed the Veteran's claims file as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a right knee disability and a right foot disability were raised by the Veteran in a claim for VA benefits dated March 2015.  He also submitted a claim for increased compensation based on unemployability in February 2013.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has PTSD due to multiple in-service stressors during his service at Fort Polk, Louisiana.  In particular, he has reported that while serving in the Company C Battalion, First Basic Combat Training Brigade, United States Army, he witnessed dead bodies, although he has not provided a timeframe or specific location as to when he witnessed the dead bodies.  See, e.g., the May 2015 Board hearing transcript, pgs. 3-4.  Further, he alleges that he witnessed a soldier named "Homes" in his unit who was accidentally shot in the eye during training in December 1973 or January 1974.  Id.    He also reported that he was subjected to bullying.  Id.    

The Veteran's claimed stressors have not been submitted to the United States Army and Joint Services Records Research Center (JSRRC) [formerly the United States Armed Service Center for Unit Records Research (CURR)] by the RO.  However, the Board finds that his stressor regarding witnessing the solider named Homes being accidentally shot in the eye during training at Fort Polk in December 1973 or January 1974 is of sufficient detail to warrant an attempted verification.  Therefore, the Board finds that a remand is necessary in order to attempt verification of the reported stressor.  Further, if the stressor claimed by the Veteran is verified, a VA examination should be scheduled in order to ascertain whether the Veteran's claimed PTSD is a result of a verified in-service stressor.

With respect to the Veteran's claim of entitlement to service connection for asthma, the Board notes that in McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The Board notes that the medical evidence of record documents a diagnosis of asthma.  See, e.g., a VA treatment record dated September 2007.  Although the Veteran's service treatment records are absent complaints of or treatment for symptoms related to asthma, the Veteran has competently and credibly testified as to having difficulty breathing during service, and has submitted buddy statements that indicate he had breathing problems during service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Further, the Veteran indicated at the May 2015 Board hearing that he has had symptoms related to asthma since service.  VA has not obtained a medical opinion as to whether the Veteran's asthma is related to service.  In light of the foregoing, the Board finds that the evidence of record triggers VA's duty to provide an examination and obtain an opinion as to whether his asthma is related to service.  See 38 C.F.R. § 3.159(c).

Additionally, the Veteran indicated at the May 2015 Board hearing that he received treatment for his asthma in the 1970s, 1980s, and 1990s from the Cuyahoga Falls General Hospital, the Akron General Medical Center, and the St. Thomas Hospital in Akron, Ohio.  A review of the record reveals that while some treatment records from the Cuyahoga Falls General Hospital have been associated with the claims folder, it is unclear as to whether all records from the facility have been obtained, and no attempt has been made to associate records from the Akron General Medical Center and St. Thomas Hospital.  As such, on remand, all outstanding records from these facilities should be obtained and associated with the claims folder.  


Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  Of particular interest are treatment records from the Cuyahoga Falls General Hospital, Akron Medical Center, and St. Thomas Hospital in Akron, Ohio.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Request any outstanding VA treatment records pertaining to the claims remanded herein.  All attempts to secure this evidence must be documented in the claims folder.

3. Review the file and prepare a summary of the Veteran's claimed stressors, to include the Veteran's report that a soldier possibly named "Homes" in his battalion was accidentally shot in the eye during basic training at Fort Polk in Louisiana in December 1973 or January 1974.  This summary, together with a copy of the Veteran's DD Form 214 and any other documents deemed to be relevant, should be sent to the U.S. Army & Joint Services Records Research Center (JSRRC).  That agency should be asked to provide any information that might corroborate the Veteran's alleged stressors.

4. After the above development has been completed, if a stressor reported by the Veteran is verified, schedule the Veteran for a VA examination by an appropriate specialist to determine the nature and etiology of his claimed PTSD.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.    

Based on the review and examination, the examiner is asked to render an opinion as to the following: 

a. Diagnose PTSD or rule it out as a diagnosis.  

b. If it is determined that the Veteran has PTSD, state whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's PTSD is a result of any verified in-service stressors, to include his report of being bullied during training at Fort Polk in Louisiana and, if verified, his reported stressor of witnessing a soldier being shot in the eye during basic training.  

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

5. Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his current asthma.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the examination, the examiner is asked to render an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's asthma is related to his active military service, to include his credible report of difficulty breathing in service.

The examiner is asked to provide the underlying reasons for any opinion expressed, considering the Veteran's credible report of symptoms associated with asthma since discharge from service.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6. When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




